Title: Thomas Jefferson to John Wayles Eppes, 3 May 1818
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Poplar forest May 3. 18.
          
          I set out from this place for Monticello tomorrow morning and shall leave this letter at Flood’s. I have engaged Francis’s board with mr Dashiell himself, who takes only three others. Francis will be much pleased with the family, which is a very genteel one, and they live well as I saw by going in upon them at their dinner unexpectedly. he is an excellent teacher as I judged, at his examination, by the progress and correctness of three boys particularly who had begun with him at Christmas. he desired me to give him what directions I pleased as to Francis and he would exactly observe them; but not knowing what progress he had made this last winter in Greek particularly, I could only desire him provisionally that if Francis had done with the Greek testament, to put him into the Cyropedia of Xenophon rather than Lucian. if he has not one, mr Yancey will get it for him at Cottom’s bookstore in Lynchburg as I leave directions for his being furnished there with any books he will have occasion for. he should bring his Bezout with him, as mr Dashiell is a good mathematician, and will teach him every branch of Arithmetic, Algebra, & Geometry as far as he chuses. an Euclid also if he has one. Dashiell is a  strict, but rational disciplinarian. at his examination I observed a medal given as a premium to a youth who had excelled in the observation of order, decorous conduct, & respect to his teacher. this premium I am in hopes to see Francis obtain at the next examination. he is to find his own bed & bedding. as I have nothing of that kind here but the strict necessary, he will have to bring a mattras & bed clothes. I direct mr Yancey to have a trussel bedstead made, as that would be heavy to bring, and to let it be only 3. feet wide that he may not have to take in a bedfellow which is so apt to render the propagation of the itch so general at schools. I hear nothing of it here, but at Dr Carr’s school it is the pest of the neighborhood, and we are kept in eternal dread of it at Monticello. his whole school lodges in one room.
          I have not yet recieved the subscription paper I sent you yet it is very essential we should know what our funds are. but I inclose you another paper equally essential, which is an authority, to be signed by every subscriber to the College, enabling the visitors and Proctor to transfer the whole property of the College to the President and directors of the literary fund, on the condition that the University is fixed at the Central college. this in fact is only authorising them to recieve from the public a subscription of 15,000 D. a year to the same institution to which they have subscribed. I must request your active attention, dear Sir, to this paper as it’s early return to me is very important; & to send me also the subscription paper. the general inattention to the return of these has already thrown us back a year for a 3d professorship, as we could not engage for building until we were sure of the funds. there is a possibility of opening our grammar school in July, but perhaps not till winter. the uncertainty as to the incorporation of the University with our college checks our operations much. I forgot to mention that mr Dashiell’s school is now in vacation till the 1st of June, by which day Francis should be here. he  had better go on his arrival to mr Yancey’s who will do whatever is necessary for him. I shall be here myself within 3. weeks from that time. if Francis is not better employed at home during this month, we should be happy to see him at Monticello, where learning his progress I could better advise mr Dashiell as to his course. ever & affectly yours.
          
            Th: Jefferson
          
        